Ludeling, C. J.
This appeal was taken by petition from a judgment by default made final on the sixteenth of June, 1866. More than a year having elapsed before the application for the appeal, the defend-*503¡uit alleged under oath that when the judgment was rendered he resided in the State of Pennsylvania, and that ho has continuously resided there since that period.
The appellee has filed a motion to dismiss the appeal, in which it is denied that Temple was a nonresident. This presents a question of fact not raised in the District Court. This court has not original jurisdiction. Article seventy-four of the Constitution of 1868; succession of King, 21 An. 502.
It is therefore ordered that the case he remanded to the court a qua with directions to try that issue.